DECISION AND JUDGMENT ENTRY
This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas which granted summary judgment to appellee, State ex rel. Yosses, in this case concerning governmental immunity in an urban renewal project and the elimination of slum conditions. For the reasons stated herein, this court affirms the judgment of the trial court.
In her assignment of error, appellant contends that the trial court erred in granting summary judgment because the doctrine of governmental immunity does not cover the carrying out of an urban renewal/slum elimination project and/or that appellee's actions are an exception to the doctrine of governmental immunity. On the authority of David v. City ofToledo (March 2, 1990), Lucas App. No. L-89-229, this court finds these arguments unpersuasive.
Accordingly, appellant's assignment of error is found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Costs assessed to appellant.
 JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  _______________________________  Peter M. Handwork, J.
JUDGE
James R. Sherck, J., Richard W. Knepper, P.J.
CONCUR.